                                            Case 3:19-cv-02054-JCS Document 78 Filed 04/15/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       RONALD GARCIA,                                   Case No. 19-cv-02054-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION FOR
                                                 v.                                         LEAVE TO AMEND
                                   9
                                  10       HARLEY-DAVIDSON MOTOR                            Re: Dkt. No. 72
                                           COMPANY, INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ronald Garcia moves for leave to file an amended complaint eliminating claims
                                  14   previously dismiss by the Court1 and reducing the scope of the class that he seeks to represent by
                                  15   excluding residents of certain states. Defendant Harley-Davidson Motor Company Group, LLC
                                  16   (“Harley-Davidson”) opposes Garcia’s motion solely on the basis that it could disrupt Harley-
                                  17   Davidson’s motions to stay, based on the first-to-file rule, other subsequently-filed cases in the
                                  18   states that Garcia would exclude from this action.
                                  19          The Court finds the matter suitable for resolution without oral argument and VACATES
                                  20   the hearing set for April 24, 2020. While Garcia may no longer amend by right without Harley-
                                  21   Davidson’s consent or leave of the Court, Rule 15 of the Federal Rules of Civil Procedure
                                  22   provides that, before trial, a “court should freely give leave when justice so requires.” Fed. R. Civ.
                                  23   P. 15(a)(2). “‘[T]his policy is to be applied with extreme liberality.’” Owens v. Kaiser Found.
                                  24   Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (quoting Morongo Band of Mission Indians v.
                                  25   Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)). Harley-Davidson cites no case denying a motion for
                                  26   leave to amend under similar circumstances and requiring a plaintiff to maintain class claims—
                                  27
                                       1
                                  28    See Order Regarding Mot. to Dismiss 1st Am. Compl. (dkt. 61), Garcia v. Harley-Davidson
                                       Motor Co., Inc., No. 19-cv-02054-JCS, 2019 WL 6050768 (N.D. Cal. Nov. 15, 2019).
                                           Case 3:19-cv-02054-JCS Document 78 Filed 04/15/20 Page 2 of 2




                                   1   before a class has been certified or any motion for class certification has been filed—on behalf of

                                   2   others whom the plaintiff no longer wishes to represent. Garcia’s motion is GRANTED.2

                                   3          For ease of reference in future proceedings of this action, Garcia shall file his second

                                   4   amended complaint as a separate docket entry no later than April 22, 2020. Harley-Davidson shall

                                   5   respond to that complaint in due course.

                                   6          The question of whether, despite the amendment allowed by this order, a stay should be

                                   7   entered based on the first-to-file rule in any other action is a matter to be decided by the courts

                                   8   where those actions are pending. This Court expresses no opinion on that issue.

                                   9          IT IS SO ORDERED.

                                  10   Dated: April 15, 2020

                                  11                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  12                                                     Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                       2
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                                                                        2
